Citation Nr: 1104381	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-18 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for headaches, dizziness, 
vertigo, and memory loss, including as secondary to service-
connected residuals of a shrapnel wound of the head.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to a higher initial rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling. 

7.  Entitlement to a higher initial rating for service-connected 
diabetes mellitus with hypertension and onychomycosis, currently 
evaluated as 20 percent disabling. 


8.  Entitlement to a higher initial rating for residuals of a 
shrapnel wound to the head, currently evaluated as 10 percent 
disabling. 

9.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) partly 
on appeal from a September 2007 decision by the RO in 
Albuquerque, New Mexico that in pertinent part, granted service 
connection and a 50 percent rating for PTSD, granted service 
connection and a 20 percent rating for diabetes mellitus with 
hypertension and onychomycosis, and denied service connection for 
a back disability, hypothyroidism/Graves disease, headaches, 
vertigo, memory loss, bilateral hearing loss, an eye disorder, 
and entitlement to a TDIU rating.  This case also comes to the 
Board on appeal from a November 2007 rating decision that granted 
service connection and a 10 percent rating for residuals of a 
shrapnel wound to the head; the Veteran appealed for a higher 
rating.

There are other issues that are not currently before the Board.  
In its September 2007 rating decision, the RO also denied service 
connection for tinnitus and loss of consciousness.  In the 
October 2007 notice of disagreement (in which he specifically 
appealed several other issues), with respect to the issues of 
service connection for tinnitus and loss of consciousness, he 
stated that "I will leave this issue as is for now, subject to 
reopening at a later date if the condition warrants."  As the 
Veteran did not appeal the denial of service connection for 
tinnitus and loss of consciousness, the issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.

The issues of entitlement to service connection for a back 
disability, entitlement to a higher rating for PTSD, and 
entitlement to a TDIU rating are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypothyroidism began years after active duty and was not 
caused by any incident of service.

2.  The Veteran does not have current chronic disabilities 
manifested by headaches, dizziness, vertigo, and memory loss.

3.  The Veteran does not have a current hearing loss disability 
for VA compensation purposes.

4.  The Veteran's early glaucoma, cataracts and pingueculae began 
years after active duty and were not caused by any incident of 
service.

5.  The Veteran currently has refractive error and presbyopia.

6.  The Veteran's type 2 diabetes mellitus with hypertension and 
onychomycosis does not require the regulation of activities.

7.  The Veteran's residuals of shrapnel wound to the head are 
manifested by a scar that is superficial in nature, non-
disfiguring, well healed, non-adherent, stable, and non-tender; 
this scar does not result in any limitation of function.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Chronic disabilities manifested by headaches, dizziness, 
vertigo, and memory loss were not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

4.  Early glaucoma, cataracts and pingueculae were not incurred 
in or aggravated by the Veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

5.  Vision loss due to refractive error is precluded by the 
regulations.  38 C.F.R. § 3.303(c) (2010).

6.  The Veteran's type II diabetes mellitus with hypertension and 
onychomycosis has not met the criteria for an evaluation greater 
than 20 percent.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).

7.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel wound to the head have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (as in effect prior to 
October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice regarding 
his claims for service connection by a letter dated in August 
2006.  Additional notice was provided by letters dated in January 
2008 and June 2008, and the claims were readjudicated in 
statements of the case dated in June 2009 and April 2010.  
Mayfield, 444 F.3d at 1333.

As to the appeals for higher initial ratings for PTSD, diabetes 
mellitus, and residuals of a shrapnel wound to the head, in cases 
such as this, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal. 
The appellant was notified that his claims for service connection 
for PTSD, diabetes mellitus, and residuals of a shrapnel wound to 
the head were awarded with an effective date of June 26, 2006, 
the date of his claim, and initial ratings were assigned.  He was 
provided notice how to appeal that decision, and he did so.  He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  He was 
assigned the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a). 

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his appeals for higher ratings, and as such, that he had a 
meaningful opportunity to participate in the adjudication of his 
claims such that the essential fairness of the adjudication was 
not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.	 Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As the Veteran's service personnel records reflect that he 
participated in following campaigns in Vietnam:  Tet 
Counteroffensive, and Vietnam Counteroffensive Phases IV and V, 
consideration has been given to the applicability of 38 U.S.C.A. 
§ 1154(b), which states that for any veteran who has engaged in 
combat with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) 
only serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not lighten 
the evidentiary requirements for competent evidence demonstrating 
present disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be made 
that a particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition in 
service to the current condition"). 

A.   Hypothyroidism/Graves Disease 

In his June 2006 claim, the Veteran asserted that he incurred 
"hyperthyroidism/ Graves Disease" in March 1968 during service.  
He contended that the disorder is manifested by feeling moody, 
nervous, weak and tired, with tremors, trouble breathing, 
sweating a lot, and itchy skin.  He asserted that he had these 
symptoms right after leaving Vietnam, but he was not aware of the 
nature of the disease.  He reiterated his assertions in October 
2007 and June 2009.

The Board notes that the claims file does not contain any medical 
evidence showing that the Veteran was ever diagnosed with 
hyperthyroidism or Graves disease.  Rather, recent medical 
records reflect treatment for hypothyroidism.  The RO adjudicated 
this issue as a claim for service connection for 
hypothyroidism/Graves disease.

The Board finds that service connection is not warranted for 
Graves disease as the Veteran has never been diagnosed with this 
disability, and a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau, supra; Brammer, supra.

As to the claim for hypothyroidism, service treatment records 
reflect that on pre-induction examination in June 1967, the 
Veteran's endocrine system was listed as normal.  At a January 
1970 VA examination, the Veteran reported a history of typhus, 
with no residual symptoms.  An examination of his endocrine 
system was negative.  The examiner indicated that a general 
medical examination was normal.  Service treatment records are 
entirely negative for treatment or diagnosis of any thyroid 
disorder.

Post-service medical records are negative for hypothyroidism 
until 2002.  A private outpatient treatment record dated in March 
2004 reflects that the Veteran was seen for follow-up of 
hypertension, diabetes mellitus and hypothyroidism.  He was 
prescribed daily Synthroid, Lisinopril  and Metformin.  In June 
2007, the Veteran's physician stated that the Veteran had been 
treated for hypothyroidism since February 2002.

At a July 2007 VA thyroid examination, the Veteran reported that 
he had hypothyroidism since 1992, and started on thyroid 
medication at the time his diabetes was diagnosed in 1992.  He 
was euthyroid on his current dose of medication, and 
asymptomatic.  The claims file was reviewed.  The examiner 
diagnosed primary hypothyroidism, and opined that there is no 
clinical reference data that supports a correlation of 
hypothyroidism being a secondary condition due to or the result 
of diabetes mellitus type 2.  The Veteran's primary 
hypothyroidism happened to be coincidentally diagnosed at the 
time his diabetes mellitus 2 was diagnosed.  He indicated that 
this coincidence does not establish a secondary relationship of 
hypothyroidism to his diabetes mellitus type 2 or vice versa.

The medical evidence does not reflect complaints or treatment 
related to a thyroid disorder during service or for decades 
following active service.  This is in contrast to his prompt 
reporting of a back strain during service, and claim for service 
connection for typhus in October 1969.  The Board emphasizes the 
multi-year gap between discharge from active duty service (1969) 
and initial reported symptoms related to a thyroid disorder in 
2002.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  On VA examination in January 1970, the Veteran did 
not report any symptoms related to a thyroid disorder, and his 
endocrine system was normal on examination.  The Veteran sought 
medical treatment for diabetes mellitus in 1995 (see June 2007 
statement by the Veteran's physician) but hypothyroidism was not 
treated or diagnosed until years later.  

The Veteran did not assert that thyroid symptoms began in service 
until he filed his June 2006 VA disability compensation claim.  
Such statements made for VA disability compensation purposes are 
of lesser probative value than his previous more contemporaneous 
in-service histories and his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings during service 
and shortly afterward, and the absence of complaints or treatment 
of a thyroid disorder for decades after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  Moreover, the Board notes that the Veteran 
has identified several symptoms that he believes are associated 
with a thyroid disorder, but there is no medical evidence 
demonstrating that the Veteran had a thyroid disorder in service 
or for many years afterward.  Moreover, many of the symptoms he 
now claims are due to hypothyroidism have instead been related by 
doctors to other disabilities, such as diabetes mellitus and 
orthostatic hypertension.  

The Board acknowledges the Veteran's own contentions with regard 
to his belief that his current hypothyroidism is etiologically 
related to his military service.  As a layperson, the Veteran is 
not competent to offer an opinion that requires specialized 
training, such as the clinical etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Jandreau, 492 F. 3d at 1372.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning his symptoms.  However, the Veteran is 
not competent to establish a specialized medical determination 
such as the specific etiology of his current hypothyroidism, 
first diagnosed in 2002, and is not competent to relate symptoms 
such as moodiness and sweating to a specific medical disorder.

The Board acknowledges the recent lay statements from the Veteran 
concerning alleged symptoms of thyroid problems from the time of 
the Veteran's military service through the present.  However, 
these lay statements and recollections must be considered 
together with the contemporaneous and detailed quantitative 
evaluations in the record from during service and following 
service.  The quantitative evaluations, as discussed above, show 
that the Veteran did not have a thyroid disorder at the time of 
his separation from service or for decades after separation from 
service; the lay evidence does not persuasively contradict the 
quantitative professional evaluations of record in this regard.

As discussed above, the Veteran was provided with a VA 
examination in which the examiner provided a medical opinion to 
the effect that hypothyroidism is not related to service-
connected diabetes.  This medical report is of highest probative 
value.  In the July 2007 examination, the examiner had the 
benefit of reviewing the Veteran's claims file and thus had 
knowledge of a longitudinal review of the case.  In addition, the 
examiner had the benefit of the Veteran's current reported 
history and complaints in conjunction with medical findings on 
examination. When providing a nexus opinion, the examiner 
discussed the various pieces of evidence and contentions.  
Moreover, rationale was provided with the nexus conclusions.  All 
told, this report constitutes highly probative evidence.  The VA 
examiner, concluded that there is no relationship between the 
current thyroid disorder and diabetes mellitus.

Although the VA examiner did not specifically opine as to the 
claimed relationship between current hypothyroidism and service, 
the Board finds that such an opinion is not necessary, as there 
is no evidence of a thyroid disorder in service, and no credible 
evidence of continuity of thyroid symptoms since service.

Thus, in the absence of competent medical evidence linking his 
current hypothyroidism to service, there is no basis on which 
service connection can be established.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's hypothyroidism is not 
attributable to his military service.  Even considering the 
Veteran's lay testimony with regard to the matters it is 
competent to address, the most probative evidence weighs against 
the claim of entitlement to service connection.  Competent 
medical evidence is required to establish an etiological nexus 
between this claimed disability on appeal and military service.  
See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  In this case, the Board finds 
that the preponderance of the probative evidence of record weighs 
against finding any such nexus for the issue denied in this 
appeal.

In sum, the Board finds that the preponderance of the evidence 
indicates that hypothyroidism was not shown in service or for 
years thereafter, and has not been shown by competent and 
probative medical evidence to be etiologically related to his 
active service.  As the preponderance of the evidence is against 
the claim for service connection for hypothyroidism, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

B.  Headaches, Dizziness, Vertigo, and Memory Loss, Claimed as 
Due to Head Injury

The Veteran has contended that he has symptoms of headaches, 
vertigo, and memory loss due to a head injury in service.  He has 
related these symptoms to service-connected residuals of shrapnel 
injury to the head, or to an incident in service in which he 
alleges he fell off a truck and was run over by it.  He contends 
that he was unconscious for three days after the truck incident.

Service treatment records reflect that in May 1968, the Veteran 
was treated with antibiotics for a fever of undetermined origin; 
typhus was suspected.  He presented with complaints of fever, 
chills, headache, nausea, vomiting, and myalgias.  Service 
treatment records reflect that the Veteran fell from the rear of 
a 21/2 ton truck in October 1968, and was treated for a contusion 
of the "scale" (presumably the examiner meant "scalp") and 
face.  He was sent to his quarters for 24 hours.  

In an August 1969 Report of Medical History, the Veteran reported 
frequent or severe headache, dizziness or fainting spells, and a 
history of head injury.  The reviewing examiner noted that the 
Veteran had headaches and dizziness from heat.  On separation 
examination in August 1969, the Veteran's head, face, neck and 
scalp were all normal, as was his neurologic system.  In an 
August 1969 report of medical history, the Veteran denied a 
history of periods of unconsciousness.


At a January 1970 VA general medical examination, the Veteran 
reported a history of typhus, with no residual symptoms.  An 
examination of his head, face and neck was negative, as was an 
examination of his nervous system.  The examiner indicated that a 
general medical examination was normal.

On VA neuropsychiatric examination in January 1970, the Veteran 
reported that he had a superficial shrapnel wound of the skull 
and contracted typhus during service.  A neurological examination 
was within normal limits.  The examiner noted that the Veteran 
did not show any memory defect.  The examiner diagnosed anxiety 
reaction, mild to moderate, manifested by anxiousness and 
tenseness.

A March 2007 private treatment record reflects that the Veteran 
complained of slight dizziness and multiple complaints; he said 
he gets dizzy when he stands.  The diagnoses were diabetes 
mellitus - poor control, hyponatremia due to excess water or 
Diabinase, hypothyroidism, hypertension, and CKD, Stage 3.

At an October 2007 VA examination of the brain and spinal cord, 
the Veteran reported that he received a shrapnel wound in service 
and was stitched up by a field medic.  The examiner noted that 
service treatment records were negative for a shrapnel wound, and 
that the Veteran had been in combat.  The Veteran stated that 
when he was hit with shrapnel, the enemy was in the perimeter of 
his base, and his wound was a small one.  He said that at the 
time he did not know he was hit, but he discovered the wound 
later that morning after everything had calmed down.  He said the 
field medic sutured it closed, and that the scar sometimes caused 
pain and itched.  He said he also got a headache once per week 
that he associated with the wound.  He also reported that he was 
run over by a truck in Vietnam and was hospitalized and 
unconscious for three days.  He gave a history of mild memory 
problems occasionally.  The Veteran reported that the shrapnel 
wound was just to the right of midline on the anterior portion of 
the scalp.  

On examination, no definitive scar was found anywhere on the 
scalp.  There was an area to the left of the midline 3x0.5 cm in 
size that was pointed out by the Veteran's wife.  The examiner 
indicated that it could not be stated with certainty that this 
represented a scar, it appeared as likely to be simply an area 
where the hair parts.  The examiner opined that it was at least 
as likely as not that the Veteran had residuals of a shrapnel 
wound to the head due to combat service, based on the nature of 
the Veteran's service, and lay statements by the Veteran and his 
wife.

At an October 2007 VA Agent Orange examination, the Veteran 
complained of headaches and neck pain, worse with sitting.  A 
chronic headache disorder was not diagnosed.

At a January 2010 VA traumatic brain injury (TBI) examination, 
the examiner noted that the service treatment record of the fall 
from a truck is not consistent with the Veteran's recollection of 
three days of unconsciousness after the fall.  The Veteran said 
he did not recall the fall or being run over by the truck, but 
said he was told that his body went under the right rear wheels 
of the truck, and he woke up three days later.  The examiner 
opined that the in-service shrapnel wound to the head was not a 
traumatic brain injury, since there was no change in mental 
status and there was no trauma to the brain (it was a scalp 
wound).  He opined that the Veteran's fall from a truck was 
likely a mild TBI.  The examiner indicated that there was little 
documentation of the usual indicators of TBI severity, and the 
Veteran's recall was likely exaggerated, in light of the fact 
that the records showed that he was evaluated the day after the 
accident, given 24 hours of rest and an oral prescription 
medication for pain.  The examiner stated that this almost 
certainly would not have occurred if the Veteran was comatose, as 
he suggested.  It is more likely that he had some period of post-
traumatic amnesia rather than a coma.  He was able to return to 
civilian life and have a productive career until physical and 
mental health limitations caused him to stop working.  Given his 
return to functioning soon after the accident, it is more likely 
that it was a mild TBI.  

The examiner opined that the Veteran's complaints of light-
headedness associated with bodily position were consistent with 
non-TBI orthostatic hypotension, with no vertigo.  The examiner 
noted that although the Veteran complained of mild memory loss, 
there was no objective evidence on memory testing.  The examiner 
opined that the Veteran had a TBI during service.  The examiner 
diagnosed mild TBI with no lasting neuropsychological 
consequences, and opined that the condition had stabilized.  The 
examiner opined that the Veteran's functional impairment was due 
to non-TBI factors including back pain and PTSD.  There was 
little documentation of the usual indicators of TBI severity, and 
the Veteran's recall was likely exaggerated.  The examiner did 
not diagnose a chronic headache disorder.

Upon review of all the evidence, the Board finds that the Veteran 
incurred a mild TBI in service after falling from a truck.  
However, service connection may only be established for a current 
disability.  Rabideau, supra; Brammer, supra.

The Board notes that complaints of chronic pain, alone, without a 
diagnosed or identifiable underlying malady or condition, do not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that there 
was no objective evidence of a current disability, where the 
medical records showed the Veteran's complaints of pain, but no 
underlying pathology was reported).

Several VA examiners have found no current memory loss after 
conducting testing, and the Veteran's symptoms of dizziness have 
been related to orthostatic hypotension or diabetes, not to any 
residuals of an in-service TBI.  Symptoms of headache and 
dizziness noted in service were related to heat on separation 
examination.  The Veteran has never been diagnosed with a chronic 
headache disorder.

Although the Veteran has contended that he has residuals of a 
head injury in service, to include headaches, dizziness, vertigo, 
and memory loss, service connection for these claimed 
disabilities is not warranted in the absence of proof of a 
current disability.

Hence, the Board finds that the medical evidence as a whole does 
not show that the Veteran has current chronic disabilities 
manifested by headaches, dizziness, vertigo, and memory loss that 
are related to a head injury or any other incidents of service.

The preponderance of the evidence is against the claims for 
service connection for headaches, dizziness, vertigo, and memory 
loss; there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert, 1 Vet. App. at 57-58.


C.  Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss due 
to noise exposure in service, specifically noise from his 
artillery unit in Vietnam.  In this regard, the Board notes that 
his service personnel records reflect that he served in Vietnam 
from March 1968 to March 1969 as a cannoneer, and he was assigned 
to an artillery unit.  The Board finds that his military service 
is consistent with noise exposure.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Audiometric testing on pre-induction examination in June 1967 
revealed right ear decibel thresholds of 25, 25, 25 and 30, and 
left ear decibel thresholds of 30, 15, 5, and -5, at the 
respective frequencies of 500, 1000, 2000, and 4000 hertz.  The 
following thresholds were also noted:  in the right ear, 15, 10, 
15, and 20, and in the left ear, 10, 10, 10, and 15.

Audiometric testing on separation examination in August 1969 
revealed right ear decibel thresholds of 5, 5, 5, and 0, and left 
ear decibel thresholds of 0, 5, 5, and 0, at the respective 
frequencies of 500, 1000, 2000, and 4000 hertz.  Service 
treatment records are negative for complaints of hearing loss, 
and the Veteran specifically denied a history of hearing loss in 
an August 1969 report of medical history.

On VA neuropsychiatric examination in January 1970, the Veteran 
reported that his right ear gave him trouble and he could not 
hear well in the right ear.  On general medical examination, an 
examination of his ears was negative.

Post-service medical records are negative for treatment or 
diagnosis of hearing loss.

At a July 2007 VA audiological examination, the examiner noted 
that the hearing thresholds during service were significantly 
improved in 1969 when compared to results from 1967.  The Veteran 
reported noise exposure from artillery during service, and denied 
post-service noise exposure.  Audiometric testing revealed right 
ear decibel thresholds of 0, 5, 15, 30, and 30, and left ear 
decibel thresholds of 0, 5, 20, 25 and 25, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech 
recognition scores were 100 percent in the right ear and 96 
percent in the left ear.  The examiner diagnosed normal to mild 
sensorineural hearing loss in the right ear, and clinically 
normal hearing in the left ear.  The examination opined that 
current hearing loss was not caused by or related to military 
noise exposure.

Based on a review of the evidence including the recent 
audiometric findings, the Board finds that there is no medical 
evidence in the file showing that the Veteran currently has a 
hearing loss disability as defined by VA regulation.  See 38 
C.F.R. § 3.385.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau, supra; Brammer, supra.  
Although the Veteran has contended that he has bilateral hearing 
loss, service connection for bilateral hearing loss is not 
warranted in the absence of proof of a current disability.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim for service connection for bilateral hearing 
loss, and the appeal must therefore be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

D.  Eye Disorder

The Veteran contends that he has vision problems, and partial 
eyesight loss which began in Vietnam, and that he wears glasses.  
He also contended that he was told that his diabetes will harm 
his eyes.

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation. In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9. 
Thus, VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990).

Service treatment records are negative for an eye disorder.  On 
separation examination in August 1969, the Veteran's eyes were 
clinically normal, and his distant vision was 20/20.

On VA examination in January 1970, the Veteran's only complaint 
was a history of typhus; he did not complain of any eye problems.  
An examination of his eyes was negative.

Post-service medical records are negative for an eye disorder for 
many years.


By a letter dated in December 2005, a private physician, Dr. C. 
indicated that he had cared for the Veteran for several years, 
and that the Veteran reported that there was a problem with his 
vision.  He did not diagnose any eye disorders.

A February 2007 private medical record reflects that the Veteran 
felt dizzy and very sleepy.  His vision was blurred since last 
Friday, and he complained of cramping in the back.  After an 
examination, the examiner noted that the Veteran's blood sugar 
was markedly elevated.  He was given insulin.  An April 2007 
private outpatient treatment note reflects that the Veteran 
underwent a diabetic eye examination and diagnosed with diabetes 
mellitus, refractive error, presbyopia, and bilateral cataracts, 
non-surgical.

At a May 2007 VA diabetes mellitus examination, the Veteran 
reported that in 1992 he began to have tiredness, weakness, and 
changes in vision; he was diagnosed with diabetes mellitus.  He 
reported that he currently had blurry vision when he had low 
blood sugar.  On eye examination, his vision was 20/50 in the 
left eye, and 20/40 in the right eye.  His visual field was 
abnormal on the left and grossly normal on the right.  The 
examiner indicated that he had blurry vision with low blood 
sugar. 

At an August 2007 VA eye examination, the Veteran reported that 
he had no visual concerns.  On examination, uncorrected distant 
visual acuity was 20/20 in both eyes.  The examiner diagnosed 
glaucoma suspect/pre-glaucoma, and noted that this was a new 
problem.  He opined that the condition was completely unrelated 
to his military service.  He noted that the Veteran's vision was 
unaffected currently.  He found that the Veteran had normal 
visual fields.  He also diagnosed mild bilateral cataracts.  He 
opined that these were not related to military service.  He 
diagnosed pinguecula bilaterally which did not affect vision.  In 
an addendum, the examiner stated that the Veteran had early 
glaucoma (open angle) bilaterally, that was not related to 
diabetes mellitus, and cataracts and pingueculae that were not 
related to diabetes mellitus.

Service treatment records are negative for an eye disorder, and 
post-service medical records are negative for an eye disorder for 
many years.  Although the Veteran contends that his vision 
symptoms are related to service, he has not reported that he had 
such symptoms ever since service; thus, continuity of eye 
symptoms since service is neither shown nor alleged.  As to a 
causal relationship between his current eye disorders and 
service, the Veteran is not qualified to offer an opinion because 
the question of etiology of his current eye disorders is not lay-
observable and requires medical expertise.

A VA examiner has opined that the Veteran's current early 
glaucoma, cataracts and pingueculae are not related to military 
service.  The Board finds that this is competent and highly 
probative evidence as to whether any of the current eye disorders 
are related to service.  Moreover, the Veteran's refractive error 
and presbyopia are not disorders capable of service connection.

The weight of the competent and credible evidence demonstrates 
that the Veteran's current eye disorders began many years after 
his active duty and were not caused by any incident of service, 
and service connection may not be established for refractive 
error or presbyopia.  As the preponderance of the evidence is 
against the claim for service connection for an eye disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

III.	  Higher Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a  practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A.	Diabetes with Hypertension and Onychomycosis

The Veteran contends that his diabetes mellitus is more disabling 
than currently evaluated, and that separate compensable ratings 
should be assigned for hypertension and onychomycosis.

At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating for diabetes mellitus is an appeal 
from the initial assignment of a disability rating in September 
2007.  As such, the claim requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson, supra.  Here, the disability has not 
significantly changed and a uniform evaluation is called for.

The RO has granted service connection and a 20 percent rating for 
diabetes mellitus with hypertension and onychomycosis, finding 
that the latter two disabilities are complications of diabetes.  
The RO has rated all three disabilities under Diagnostic Code 
7913, pertaining to diabetes mellitus.

Diabetes mellitus is rated under 38 C.F.R. § 4.120, Diagnostic 
Code (DC) 7913, which warrants a 20 percent rating for diabetes 
mellitus requiring insulin or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119.

The term "regulation of activities" means that the appellant must 
avoid strenuous occupational and recreational activities.  Id.


Note (1) provides that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913, while compensable complications are to be evaluated 
separately unless they are part of the criteria used to support  
a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

At this juncture, the Board acknowledges an October 2007 
statement from the Veteran in which he asserted that his 
activities were restricted due to his diabetes mellitus.  

VA examinations and treatment records show that the Veteran's 
diabetes mellitus is currently controlled by diet and medication, 
with insulin on one occasion in February 2007.  No physician or 
health care provider has found that the Veteran must regulate his 
activities due to diabetes.  His own statements to this affect, 
as described above, are less probative here than the absence of 
doctor's instructions to regulate strenuous activity specifically 
due to diabetes.  Moreover, the Board notes that the Veteran was 
a recreational specialist for many years, until 2002.  A March 
2007 private medical record reflects that the Veteran was "still 
running", and took first place in his age group in a 5-kilometer 
race in October 2006.

At a May 2007 VA diabetes mellitus examination, the Veteran 
reported that in 1992 he began to have tiredness, weakness, and 
changes in vision; he was diagnosed with diabetes mellitus.  He 
reported that he currently had blurry vision when he had low 
blood sugar.  The examiner noted that the Veteran was taking oral 
medication for diabetes, and was on a diabetic diet.  The Veteran 
stated that his activities had not actually changed, but he was 
warned of the possibility of low blood sugars.  He denied 
hospitalization for diabetic complications.  On examination, his 
blood pressure was 110/72, 107/70, and 114/70.  He had dystrophic 
toenails.  The examiner diagnosed type II diabetes, with 
associated hypertension and onychomycosis.

In June 2007, the Veteran's private physician indicated that the 
Veteran was seen on an average of every three months for diabetes 
mellitus.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 20 percent for diabetes mellitus have not 
been met during the entire rating period on appeal, as there is 
no medical evidence that the Veteran must avoid strenuous 
occupational and recreational activities due to diabetes, as 
required for the next-higher 40 percent rating under Diagnostic 
Code 7913.

Moreover, a separate compensable rating is not warranted for 
hypertension, as the weight of the evidence does not show that 
the Veteran's hypertension is manifested by diastolic pressure 
readings of 100 or more or systolic pressure readings of 160 or 
more throughout this appeal, as required for a 10 percent rating 
under Diagnostic Code 7101.

As discussed below, a separate compensable rating is not 
warranted for onychomycosis.  Onychomycosis, a disorder of the 
fingernails and toenails, is rated by analogy as dermatitis.  38 
C.F.R. § 4.118, Diagnostic Code 7813.  That code section then 
instructs the rater to evaluate as disfigurement, scars, or 
dermatitis, whichever is the predominant disability picture.  
Here, the symptoms of dystrophic toenails are most akin to 
dermatitis, which is contemplated under Diagnostic Code 7806.  A 
compensable rating is not warranted under Diagnostic Code 7806, 
as the evidence does not show dermatitis that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.

Higher Rating for Residuals of Shrapnel Injury

The Veteran's claim is an appeal from the initial assignment of a 
disability rating in September 2007.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.  Here, the disability has not significantly changed and a 
uniform evaluation is called for.

The Veteran contends that his residuals of a shrapnel injury 
wound to the head are more disabling than currently evaluated.  
He attributes multiple symptoms to the in-service shrapnel wound, 
to include memory loss, headaches, loss of consciousness, 
dizziness, vertigo and tinnitus.  The Board observes that at a 
July 2007 VA audiological examination, the Veteran reported that 
he had tinnitus for about 5-6 years after service, but had not 
had tinnitus again since that time.

The RO has rated the Veteran's service-connected residuals of 
shrapnel injury to the head as 10 percent disabling under 
Diagnostic Code 8045, pertaining to brain disease due to trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect prior to 
October 23, 2008).  This Diagnostic Code was revised effective 
October 23, 2008, and the revised version is not effective prior 
to that date.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).

Under the prior version of Diagnostic Code 8045, concerning brain 
disease due to trauma, a maximum 10 percent rating is assigned 
for purely subjective complaints such as headaches.  Ratings in 
excess of 10 percent are only assignable if the evidence 
demonstrates multi-infarct dementia associated with brain trauma.  
As the competent evidence of record fails to show any such 
dementia, a higher rating is not warranted via application of 
Diagnostic Code 8045.

As noted above, service treatment records are negative for a 
shrapnel wound of the head, and service connection was granted 
for this disability based on the Veteran's lay statements that 
were consistent with his combat service in Vietnam.  

On VA neuropsychiatric examination in January 1970, the Veteran 
reported that he had a superficial shrapnel wound of the skull in 
service.  A neurological examination was within normal limits.  
The examiner noted that the Veteran did not show any memory 
defect.  

At a January 2010 VA traumatic brain injury (TBI) examination, 
the examiner opined that the in-service shrapnel wound was not a 
traumatic brain injury, since there was no change in mental 
status and there was no trauma to the brain (it was a scalp 
wound).  In light of the findings of the January 2010 VA 
examiner, the Board finds that Diagnostic Code 8045 is 
inapplicable, and that the Veteran's residuals of a shrapnel 
wound are more appropriately evaluated under the criteria 
pertaining to scars.

At an October 2007 VA examination of the brain and spinal cord, 
the Veteran reported that he received a shrapnel wound in service 
and was stitched up by a field medic.  He said he also got a 
headache once per week that he associated with the wound.  He 
also reported that he was run over by a truck in Vietnam and was 
hospitalized and unconscious for three days.  He gave a history 
of mild memory problems occasionally.  The Veteran reported that 
the shrapnel wound was just to the right of midline on the 
anterior portion of the scalp.  

On examination, no definitive scar was found anywhere on the 
scalp.  There was an area to the left of the midline 3x0.5 cm in 
size that was pointed out by the Veteran's wife.  The examiner 
indicated that it could not be stated with certainty that this 
represented a scar, it appeared as likely to be simply an area 
where the hair parts.  The examiner opined that it was at least 
as likely as not that the Veteran had residuals of a shrapnel 
wound to the head due to combat service, based on the nature of 
the Veteran's service, and lay statements by the Veteran and his 
wife.

At a January 2010 VA traumatic brain injury (TBI) examination, 
the examiner opined that the Veteran's complaints of light-
headedness associated with bodily position were consistent with 
non-TBI orthostatic hypotension, with no vertigo.  The examiner 
noted that although the Veteran complained of mild memory loss, 
there was no objective evidence on memory testing.  The examiner 
opined that the Veteran had a TBI during service (a truck 
accident).  The examiner diagnosed mild TBI with no lasting 
neuropsychological consequences, and opined that the condition 
had stabilized.  The examiner opined that the Veteran's 
functional impairment was due to non-TBI factors including back 
pain and PTSD.  There was little documentation of the usual 
indicators of TBI severity, and the Veteran's recall was likely 
exaggerated.  The examiner did not diagnose a chronic headache 
disorder.

The Board finds that the Veteran's residuals of a shrapnel wound 
to the head are most appropriately rated under the rating 
criteria pertaining to scars.

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008.  However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  As the appellant filed his 
claim in June 2006 and all relevant evidence predates October 
2008, only the pre-October 2008 version of the schedular criteria 
is applicable.  The Veteran here did not specifically request 
consideration under the new provisions.

The October 2007 VA examination found no clear evidence of any 
scar, and the only area of note was on the opposite side of the 
head from where the Veteran reported that he received a shrapnel 
wound.  

38 C.F.R. § 4.118, Diagnostic Code 7800 pertains to disfiguring 
scars to the head, face or neck.  This diagnostic code provides 
that a 10 percent rating is warranted where there is one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes, ears, cheeks, or lips), or with 2 or 3 
characteristics of disfigurement.  The characteristics of 
disfigurement for purposes of evaluation under the above 
criteria, consist of:  scar of 5 or more inches in length, scar 
of at least one-quarter inch wide, surface contour of the scar is 
elevated or depressed, scar adherent to underlying tissue, skin 
hypo or hyperpigmented in an area exceeding six square inches, 
abnormal skin texture in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six inches 
square, or indurate and inflexible skin in area exceeding six 
inches square.

The medical evidence shows no evidence of characteristics of 
disfigurement attributable to residuals of shrapnel wound to the 
head as to warrant a higher rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Other potentially applicable scar diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, as the objective evidence in the VA medical 
examinations reflects that the Veteran's scar is not unstable, is 
not painful on examination, and does not produce limitation of 
function of the affected part, a compensable evaluation is not 
warranted under those other diagnostic codes.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior to 
October 23, 2008).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  Throughout the record, the Veteran 
has contended that his residuals of shrapnel wound to the head 
causes multiple symptoms to include a scar that is painful and 
itchy.  However, the Board notes that medical evidence indicates 
that the scar is nontender.  In this case, the Board places far 
greater weight of probative value on the contemporaneous 
treatment records, indicating the examiner's findings, than it 
does on the Veteran's later statements that are inconsistent with 
the accounts in the record.  See, e.g., Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

For these reasons, the Board finds that a rating in excess of 10 
percent is not warranted for the residuals of a shrapnel wound to 
the head throughout the rating period on appeal.  The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); see also Gilbert, supra.

ORDER

Service connection for hypothyroidism and Graves disease is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for an eye disorder is denied.


Service connection for headaches, dizziness, vertigo, and memory 
loss is denied.

A higher rating in excess of 20 percent for diabetes mellitus, 
type II is denied.

A higher rating in excess of 10 percent for residuals of a 
shrapnel wound to the head is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a back disability, 
for a higher rating for PTSD, and for a TDIU rating.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

As to the claim for service connection for a back disability, the 
Veteran contends that during service, he fell off a truck and was 
run over by it, resulting in chronic back pain.  He has also 
contended that he developed back pain in service due to carrying 
heavy boxes of ammunition.  Service treatment records are 
negative for treatment of a back injury or disability.  However, 
in a report of medical history, he reported a history of back 
trouble, and the reviewing examiner noted that the Veteran had a 
strain in September 1968.  On separation examination performed in 
August 1969, the Veteran's spine was listed as clinically normal.  
On VA examination in January 1970, an examination of his 
musculoskeletal system and nervous system was negative.  A 
private physician indicated that the Veteran was treated for 
right hip pain and back pain from July 2001 to October 2002.  By 
a letter dated in December 2005, a private physician, Dr. C. 
indicated that he had cared for the Veteran for several years, 
and he had intermittent problems with his back.  A September 2006 
private chest X-ray study reflects a diagnosis of dextroscoliosis 
in the mid-thoracic area.  

As there is evidence of a current back disability, a service 
treatment record showing evidence of back strain, the Veteran's 
reports of continuity of back pain since service, and an 
indication that the disability may possibly be associated with 
the Veteran's service, the Board finds that it is necessary to 
afford the Veteran a VA medical examination to determine whether 
the Veteran has a current chronic back disability that is related 
to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With respect to the appeal for a higher initial rating for PTSD, 
the Board notes that this disability was examined in a September 
2007 VA examination.  The Veteran contends that his PTSD has 
worsened since his last VA examination, and in statements dated 
in October 2007 and June 2009 has contended that he has several 
symptoms consistent with a 100 percent rating, and stated that he 
has almost daily panic attacks and frequent suicidal ideation.  
When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991). The Board finds that another examination 
should be performed to evaluate the current level of severity of 
service-connected PTSD.

The Veteran claims entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  In this regard, the Board notes that the Veteran 
is service-connected for the following disabilities: PTSD, 
diabetes mellitus, hypertension, onychomycosis, and residuals of 
a shrapnel wound to the head.  The combined schedular evaluation 
has been 60 percent since June 26, 2006.

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration of a TDIU rating 
is warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although the Veteran has undergone VA examinations to evaluate 
his service-connected disabilities separately, a VA medical 
opinion has not yet been obtained as to whether or not his 
service-connected disabilities in combination render him 
unemployable.  Moreover, the claim for a TDIU rating is 
inextricably intertwined with the appeal for a higher initial 
rating for PTSD.

In light of the above, the Board finds that the Veteran's claim 
for a TDIU rating must be remanded for a VA examination.  VA may 
not reject the Veteran's TDIU claim without producing evidence, 
as distinguished from mere conjecture, that the Veteran's 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  This may include an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service- connected disabilities have on his ability to 
work.  Friscia, 7 Vet. App. at 297.

The examinations noted above are insufficient upon which to make 
an appellate determination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the Board determines that the 
medical evidence of record is insufficient or of doubtful weight 
or credibility, the Board may supplement the record by seeking an 
advisory opinion or ordering a medical examination).

In view of the Veteran's contentions that his service-connected 
disabilities together prevent him from maintaining employment, 
the Board finds that the case should be returned for a medical 
opinion that addresses the impact of the Veteran's PTSD, diabetes 
mellitus, hypertension, onychomycosis, and residuals of a 
shrapnel wound to the head together on his employability.

Ongoing private and VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for a back disability since service, and any 
medical providers who treated him for PTSD, 
diabetes mellitus, hypertension, 
onychomycosis, or residuals of a shrapnel 
wound to the head since January 2007.  After 
securing any necessary releases, obtain any 
records which are not duplicates of those in 
the claims file.

2.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
etiology and date of onset of any current 
back disability.  All indicated studies 
should be performed, and the claims folder 
must be made available to the examiner for 
review prior to the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that any 
current back disability had its onset in 
service or is causally related to service.


The rationale for any opinion expressed 
should be provided in the examination report.

3.  Schedule the Veteran for a VA examination 
to determine the current level of severity of 
his service- connected PTSD.   The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner is asked to 
comment upon the degree of occupational and 
social impairment resulting from service-
connected PTSD.

The examiner should provide a rationale for 
any opinion provided.

4.  The RO/AMC should schedule the Veteran 
for a VA medical examination to address the 
effects of his service- connected 
disabilities on his capacity to obtain and 
hold employment.  The examiner must be 
provided with the Veteran's claims file for 
review.  The Veteran's service-connected 
disabilities are PTSD, diabetes mellitus, 
hypertension, onychomycosis, and residuals of 
a shrapnel wound to the head.

After examining the Veteran and reviewing the 
claims file, the examiner should express an 
opinion as to whether the Veteran is unable 
to obtain or retain employment due only to 
his service-connected disabilities, 
specifically PTSD, diabetes mellitus, 
hypertension, onychomycosis, and residuals of 
a shrapnel wound to the head, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.

The examiner should explain the reasons for 
the conclusions reached.

5.  Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for a back disability, for a 
higher rating for PTSD, and for a TDIU 
rating, with consideration of all of the 
evidence of record.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


